PER CURIAM.
This is a petition to review an order of the Federal Trade Commission which requires petitioner to cease advertising that its product has value in the treatment of arthritis, neuritis, rheumatism or similar diseases. For the petitioner, two osteopathic physicians testified before the Commission that they had treated hundreds of patients with this product; that it had effected cures in severe cases of arthritis; and that its curative properties were due mainly to its olibanum content. For the Commission, a chemist testified that it contained at most a trace of olibanum; and three doctors of medicine, two of whom were specialists in the treatment of arthritis, testified that its ingredients, including olibanum, alone or in combination, had no value in relation to arthritis, neuritis or rheumatism. The Commission so found. The supporting evidence is substantial though the experts who gave it had no clinical experience with the product and the opposing experts had such experience. General medical and pharmacological knowledge is a sufficient basis for such testimony as the Commission’s experts gave. John J. Fulton Co. v. Federal Trade Commission, 9 Cir., 130 F.2d 85, certiorari denied 317 U.S. 679, 63 S.Ct. 158, 87 L.Ed. 544; Neff v. Federal Trade Commission, 4 Cir., 117 F.2d 495; Justin Haynes & Co. v. Federal Trade Commission, 2 Cir., 105 F.2d 988, certiorari denied 308 U.S. 616, 60 S.Ct. 261, 84 L.Ed. 515.
Two months after the order was issued the Commission slightly modified its findings of fact. Since the modified findings support the order they do not, ,as appellant contends, vitiate it or require the formality of reissuing it.
Affirmed.